NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

URIEL YUVINI MALDONADO-                         No.    17-73196
BARRIOS, AKA Tereso Hernandez Chable,
AKA Uriel Yuvini Maldonado,                     Agency No. A205-314-981

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Uriel Yuvini Maldonado-Barrios, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for withholding of removal and relief under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008),

except to the extent that deference is owed to the BIA’s interpretation of the

governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th

Cir. 2004). We review for substantial evidence the agency’s factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

      The BIA did not err in finding that Maldonado-Barrios did not establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question.’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))). In light of this conclusion, we need not reach

Maldonado-Barrios’s contentions as to nexus. Thus, Maldonado-Barrios’s

withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

                                          2                                      17-73196
Maldonado-Barrios failed to show it is more likely than not that he would be

tortured by or with the consent or acquiescence of the Guatemalan government.

See Garcia-Milian v. Holder, 755 F.3d 1026, 1034-35 (9th Cir. 2014).

      PETITION FOR REVIEW DENIED.




                                        3                                      17-73196